                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 20-01580-EPB
KUSHUNE DENISE ALLEN                                                                    Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-2           User: franchea               Page 1 of 2                   Date Rcvd: Apr 17, 2020
                               Form ID: notthrg             Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 19, 2020.
db             +KUSHUNE DENISE ALLEN,     6169 WEST EVERGREEN ROAD,    GLENDALE, AZ 85302-1379
16019789        AMERICAN FIRST FINANCE,     C/O BECKET AND LEE LLP,    PO BOX 3002,    MALVERN PA 19355-0702
15957047       +AMR,    726 W Sheridian Ave,    Oklahoma City OK 73102-2412
15957048       +AMR,    8465 N. Pima Road,    Scottsdale AZ 85258-4489
15957044       +Aaron’s Sales & Lease,     Attn: Bankruptcy,    Po Box 100039,    Kennesaw GA 30156-9239
15957045       +Account Recovery Services,     Attn: Bankruptcy,    3031 N 114th St Ste 2,
                 Milwalkee WI 53222-4218
15957046       +American First Finance,     Attn: Bankruptcy,    Po Box 565848,    Dallas TX 75356-5848
15957050       +Aurora,    Attn Bankruptcy Department,    PO Box 1706,    Scottsbluff NE 69363-1706
15957051       +Aurora,    POB 77430,    Corona CA 92877-0114
16021699       +BANK OF MISSOURI,     2700 S LORRAINE PL,    SIOUX FALLS, SD 57106-3657
15957053       +Banner Health,    PO Box 52616,    Phoenix AZ 85072-2616
15957054       +Banner Health,    PO Box 42008,    Phoenix AZ 85080-2008
15957055       +Caine & Weiner,    Attn: Bankruptcy,    5805 Sepulveda Blvd,     Sherman Oaks CA 91411-2546
15957056       +Camelback Finance Inc/Cactua Jacks,     Attn: Bankruptcy,    2440 W Camelback Rd,
                 Phoenix AZ 85015-3419
15957063       +Emerald AR Systems,     3636 North Central Avenue,    Suite 650,    Phoenix AZ 85012-1968
15957064       +First PREMIER Bank,     Attn: Bankruptcy,    Po Box 5524,   Sioux Falls SD 57117-5524
15957067       +Mr Cooper,    PO Box 650783,    Dallas TX 75265-0783
15964953       +Nationstar Mortgage LLC d/b/a Mr. Cooper,      P. O. Box 619096,    Dallas, TX 75261-9096
15957069       +Rushmore Loan Mgmt Srvc,     Attn: Bankruptcy,    Po Box 55004,    Irvine CA 92619-5004
15957070        Spencers TV and Appliance,     8831 N 19th Ave,    Glendale AZ 85302
15957072       +Total Visa/Bank of Missouri,     Attn: Bankruptcy,    Po Box 85710,    Sioux Falls SD 57118-5710
15957073       +Trestle Management,     430 N Dobson Rd, Ste 201,    Mesa AZ 85201-5276
15957074       +U S Auto Cr,    3830 Bloomfield Village Dr,     Macon GA 31206-3610
15990437       +USA CASH SERVICES,     1752 COMBE RD STE 1,    OGDEN UT 84403-5069
15957075       +USA Cash Services,     8831 N 19th Ave,   Phoenix AZ 85021-4286

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bankruptcynotices@azdor.gov Apr 18 2020 02:04:33         ARIZONA DEPARTMENT OF REVENUE,
                 BANKRUPTCY AND LITIGATION SECTION,     c/o 2005 NORTH CENTRAL AVENUE,     PHOENIX, AZ 85004-1592
15958900       +E-mail/Text: bankruptcynotices@azdor.gov Apr 18 2020 02:04:33         ARIZONA DEPARTMENT OF REVENUE,
                 c/o Tax, Bankruptcy and Coll,     2005 N Central Ave, Suite 100,     Phoenix, AZ 85004-1546
15957049       +E-mail/Text: bankruptcynotices@azdor.gov Apr 18 2020 02:04:33         Arizona Department of Revenue,
                 P.O. Box 52016,    Phoenix AZ 85072-2016
15957052       +E-mail/Text: bankruptcy@autonowfinancial.com Apr 18 2020 02:05:45         Auto Now Financial Ser,
                 Attn: Bankruptcy,    Po Box 816,    Glendale AZ 85311-0816
15957057       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Apr 18 2020 02:09:38         Capital One,
                 Attn: Bankruptcy,    Po Box 30285,    Salt Lake City UT 84130-0285
15957058       +E-mail/Text: correspondence@revsolve.com Apr 18 2020 02:06:07         Collection Service Bur,
                 Csb Systems/Attn:Bankruptcy,     Po Box 310,    Scottsdale AZ 85252-0310
15957059       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Apr 18 2020 02:05:04         Comenity Bank/Avenue,
                 Attn: Bankruptcy,    Po Box 182125,    Columbus OH 43218-2125
15957060       +E-mail/Text: bankruptcy@consumerportfolio.com Apr 18 2020 02:05:22         Consumer Portfolio Svc,
                 Attn: Bankruptcy,    Po Box 57071,    Irvine CA 92619-7071
15957061       +E-mail/PDF: creditonebknotifications@resurgent.com Apr 18 2020 02:09:10         Credit One Bank,
                 Attn: Bankruptcy Department,     Po Box 98873,    Las Vegas NV 89193-8873
15957062       +E-mail/Text: electronicbkydocs@nelnet.net Apr 18 2020 02:05:16
                 Department of Education/Nelnet,     Attn: Claims,    Po Box 82505,    Lincoln NE 68501-2505
15957065       +E-mail/Text: GenesisFS@ebn.phinsolutions.com Apr 18 2020 02:06:05         Genesis Bc/Celtic Bank,
                 Attn: Bankruptcy,    Po Box 4477,    Beaverton OR 97076-4401
15957066        E-mail/Text: sbse.cio.bnc.mail@irs.gov Apr 18 2020 02:04:54         Internal Revenue Service,
                 PO Box 7346,    Philadelphia PA 19101-7346
16022960        E-mail/Text: JCAP_BNC_Notices@jcap.com Apr 18 2020 02:05:26         Jefferson Capital Systems LLC,
                 Po Box 7999,    Saint Cloud Mn 56302-9617
15957068       +E-mail/Text: bkrgeneric@penfed.org Apr 18 2020 02:04:21        Pentagon Federal Cr Un,
                 Attention: Bankruptcy,    Po Box 1432,    Alexandra VA 22313-1432
16020277       +E-mail/Text: JCAP_BNC_Notices@jcap.com Apr 18 2020 02:05:26         Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,      Po Box 7999,   Saint Cloud Mn 56302-7999
16004062        E-mail/Text: bnc-quantum@quantum3group.com Apr 18 2020 02:05:08
                 Quantum3 Group LLC as agent for,     GPCC I LLC,    PO Box 788,    Kirkland, WA 98083-0788
16004060        E-mail/Text: bnc-quantum@quantum3group.com Apr 18 2020 02:05:08
                 Quantum3 Group LLC as agent for,     MOMA Trust LLC,    PO Box 788,    Kirkland, WA 98083-0788
                                                                                                TOTAL: 17

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*             +NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER,   PO Box 619096,   Dallas, TX 75261-9096
15957071*        Spencers’ TV and Appliance,   8831 N 19th Ave,   Glendale AZ 85302
                                                                                             TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
       Case 2:20-bk-01580-EPB Doc 42 Filed 04/17/20 Entered 04/19/20 21:37:24                          Desc
                            Imaged Certificate of Notice Page 1 of 3
District/off: 0970-2                  User: franchea                     Page 2 of 2                          Date Rcvd: Apr 17, 2020
                                      Form ID: notthrg                   Total Noticed: 42


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 17, 2020 at the address(es) listed below:
              JASON 1 SHERMAN    on behalf of Creditor   NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
               ECFNotices@logs.com, jsherman@janewaylaw.com
              RUSSELL BROWN     ecfmailclient@ch13bk.com
              THOMAS ADAMS MCAVITY    on behalf of Debtor KUSHUNE DENISE ALLEN tom@nwrelief.com,
               melissa@nwrelief.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 4




        Case 2:20-bk-01580-EPB Doc 42 Filed 04/17/20 Entered 04/19/20 21:37:24                                                Desc
                             Imaged Certificate of Notice Page 2 of 3
FORM notthrg


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                     Case No.: 2:20−bk−01580−EPB

   KUSHUNE DENISE ALLEN                                    Chapter: 13
   6169 WEST EVERGREEN ROAD
   GLENDALE, AZ 85302
   SSAN: xxx−xx−8761
   EIN:

Debtor(s)


                                NOTICE OF TELEPHONIC HEARING

 A hearing in the above−entitled cause will be held on 4/28/20 at 11:00 AM before the Honorable Eddward P.
Ballinger Jr.. Any interested party is to appear by telephone. Interested parties are to call 877−810−9415 to appear
for the hearing. The access code is 1064631. The Honorable Eddward P. Ballinger Jr. will consider and/or act upon
the following matter(s) at the hearing:

DEBTOR'S MOTION TO RECONSIDER ORDER DENYING MOTION TO CONTINUE THE SECTION 362(A)
PURSUANT TO SECTION 362(C)(3)




Any response or objection shall be filed pursuant to Local Bankruptcy Rule 9013−1(c) or as set forth by the Court
within this notice.




Date: April 17, 2020

Address of the Bankruptcy Clerk's Office:                  Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                          George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




   Case 2:20-bk-01580-EPB Doc 42 Filed 04/17/20 Entered 04/19/20 21:37:24                                  Desc
                        Imaged Certificate of Notice Page 3 of 3
